DETAILED ACTION
This Action is in response to the communication filed on 19 NOVEMBER 2021. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
	Applicant’s response to the species election requirement dated 10/28/2021 is acknowledged.  However, after searching the claims as they are directed to the elected subject matter, it was determined that examination of the non-elected species did not present an undue burden on the office.  Therefore, the species election requirement dated 10/28/2021 is hereby withdrawn.
	Claims 1-20 are examined herein.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,231,997. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claim 1 is drawn to: a method for treating a patient having a demyelinating disorder comprising administering to the patient an effective amount of a pharmaceutical 
Claim 1 of the ‘997 patent is drawn to: a method for treating a patient having a demyelinating disorder comprising administering to the patient an effective amount of a pharmaceutical composition comprising isolated exosomes obtained from cells that have been incubated with IFN-γ, wherein the cells are dendritic cells.
As such, instant claim 1 is broader in scope and fully encompasses claim 1 of the ‘997 patent.  Since a broad genus claim is anticipated by narrower species it encompasses, instant claim 1 is anticipated by claim 1 of the ‘997 patent.  Furthermore, instant claim 3 also encompasses dendritic cells; instant claim 5 corresponds to claim 4 of the ‘997 patent; instant claim 6 and 7 indicate that the disorder is multiple sclerosis which is indicated in claim 2 of the ‘997 patent; instant claim 8 corresponds to claim 6 of the patent; instant claim 9 corresponds to claim 8 of the patent; and instant claim 10 corresponds to claim 9 of the patent; and instant claim 19 indicates that the disorder is migraine which is indicated in claim 2 of the patent.  Therefore, instant claims 1, 3, 5-10, 19 are anticipated by the corresponding claims (claims 1-3, 6, 8 and 9) of the ‘997 patent.
Instant claim 2 indicates that the cells are microglia and claim 4 which indicates that the cells are peripheral blood mononuclear cells, although the patent claims are drawn to dendritic cells, it is clear that the specification of the patent discloses that microglia and peripheral blood mononuclear cells could also be used to producing exosomes (e.g., see column 4:5-10; 29:46-50), thus using microglia or peripheral blood mononuclear cells to produce the exosomes is an obvious variant of the patented claims and rejection is appropriate.

The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)… The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art. Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01. Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim...


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
Claim 11 is drawn to:
A method for treating a patient having a demyelinating disorder comprising: (a) adding IFN-7 to cells and incubating the cells in the presence of the added IFN-7, wherein the cells comprise microglia, T cells, B cells, dendritic cells, or peripheral blood mononuclear cells; (b) washing the cells to remove the IFN-7; (c) after step (b), culturing the cells in the absence of exogenous IFN-7; (d) harvesting exosomes produced by the cells during step (c); (e) administering to the patient an effective amount of a pharmaceutical composition comprising the exosomes. (Emphasis added).
	
	The specification does not provide antecedent basis for the claimed limitation identified above ((b) washing the cells to remove the IFN-7; (c) after step (b), culturing the cells in the absence of exogenous IFN-7; (d) harvesting exosomes produced by the cells during step (c)).
Correction of the specification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
A method for treating a patient having a demyelinating disorder comprising: (a) adding IFN-7 to cells and incubating the cells in the presence of the added IFN-7, wherein the cells comprise microglia, T cells, B cells, dendritic cells, or peripheral blood mononuclear cells; (b) washing the cells to remove the IFN-7; (c) after step (b), culturing the cells in the absence of exogenous IFN-7; (d) harvesting exosomes produced by the cells during step (c); (e) administering to the patient an effective amount of a pharmaceutical composition comprising the exosomes. (Emphasis added).

35 U.S.C. 112(a) states “The specification shall contain a written description of the invention…” As indicated above, the specification does not provide antecedent basis for the claimed limitations identified as steps (b), (c) and (d). Furthermore, MPEP 2163.01 states:
A written description requirement issue generally involves the question of whether the subject matter of a claim is supported by [conforms to] the disclosure of an application as filed. If the examiner concludes that the claimed subject matter is not supported [described] in an application as filed, this would result in a rejection of the claim on the ground of a lack of written description under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph.

Since the claimed subject matter is not supported in the application as filed, a rejection of the claims on the grounds of written description under 35 U.S.C. 112(a) is appropriate.
Claims 12-18 and 20 are included in the rejection as they are dependent claims.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell, Ph.D.
Primary Examiner
Art Unit 1635



/J. E. ANGELL/            Primary Examiner, Art Unit 1635